Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	Claims 1-20 are pending in the instant application. 
Priority
The instant application is a Continuation of U.S. Patent Application 14/914,005, filed on 24 February 2016, now abandoned, which is a National Stage entry of International Application No. PCT/IB2014/064074, filed on 26 August 2014, which claims priority from U.S. Provisional Patent Application 61/972,933, filed on 31 March 2014; further PCT/IB2014/064074 is a continuation of PCT/US2013/056680, filed on 26 August 2013.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 February 2021 is acknowledged and considered.
Election/Restrictions
Applicants’ election without traverse of (b) a combination comprising 1 : 1 molar valsartan and sacubitril, as the species of a compound administered in a therapeutically effective amount in a method for reducing the risk of cardiovascular death and hospitalization for heart failure in a patient suffering from chronic heart failure classified as NYHA class II, III or IV and reduced ejection fraction; and the election of enalapril as the specific ACE inhibitor, for initial examination, in the reply filed on 8 December 2022 is acknowledged. 
In the interest of compact prosecution, the requirement for restriction/election is herein withdrawn.
It is noted that in the instant claims, (a) a compound of formula (I) includes LCZ696 (structure below, see also chemical name), which is known to contain a 1:1 molar ratio of valsartan and sacubitril.
    PNG
    media_image1.png
    448
    849
    media_image1.png
    Greyscale

Claims 1-20 have been examined and the following rejections are made below. 

Title of Invention
The title of the invention “New use” is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01.
Claim Rejections- 35 USC 112
 	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

  	Claims 1-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claim 1 is drawn to a method for reducing the risk of cardiovascular death and hospitalization for heart failure in a human patient suffering from chronic heart failure classified as NYHA class II, III or IV and reduced ejection fraction […]., comprising administering to the patient a therapeutically effective amount of the compound or a combination containing valsartan and sacubitril. Claim 20 is drawn to a method of reducing a risk of hospitalization for heart failure [..] 
 It is not clear what claims 1, 20 are drawn to, in view of the recitation “reducing a risk of hospitalization for heart failure in a human patient”. Are claims 1, 20 drawn to a method of treatment of a disease/pathological condition? Hospitalizations are not a clinical condition. The recitation “heart failure hospitalizations” does not define a disease/pathological condition. Regarding the language of claims 1, 20 “reducing a risk of hospitalization for heart failure”, the examiner’s position is that the decision to provide in-patient treatment (hospitalization) is made by doctors/nurses/administrators at a medical facility. One may decide to treat the patient as an in-patient (hospitalization), or as an out-patient. However, the decision whether to treat a patient as an in-patient (hospitalization) or as an out-patient at a medical facility cannot impart patentability to a known method of treatment with a known drug- in this case treating chronic heart failure with a combination of valsartan and sacubitril.
Appropriate clarification is required.


  	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims 1, 19, 20 are drawn to a method for reducing a risk of cardiovascular death and hospitalization for HF (claims 1, 20, see also rejection above regarding the term “hospitalization”) compared to that from a daily dose of 20 mg of enalapril in a patient suffering from chronic heart failure classified as NYHA class II, III or IV and reduced ejection fraction, comprising administering to the patient in need thereof a therapeutically effective amount of valsartan and sacubitril.	
It is not clear what claims 1, 19, 20 are drawn to, in view of the recitation “reducing a risk of cardiovascular death […] compared to that from a daily dose of 20 mg of enalapril in a patient”. 
The examiner understands, based on the teachings of the Specification, pages 32-33, that the rate of mortality is, for example, an estimated annual event rate, i.e. how many patients from a patient population die in a time interval, for example 1 year. Such a mortality rate will depend on the time interval chosen and on the patient population size. This is a statistical analysis applied to a patient population. 
The Specification teaches (page 8) that there were 558 (13.3%) and 693 deaths (16.5%) due to cardiovascular causes in 20 the LCZ696 and enalapril treatment groups, respectively, (HR 0.80; 95% Cl, 0.71 to 0.89; P<0.0001). Thus, the Specification teaches that less patients suffering from chronic heart failure die from CV death in the same amount of time in the LCZ696 treatment group vs. the enalapril treatment group (thus, two distinct groups of patients).
The language of claims 1, 19, 20 is unclear- what does it mean to reduce the risk of cardiovascular death compared to that from a daily dose of 20 mg enalapril in a (one, the same) patient?
Further, the claims are indefinite because the claimed risk of cardiovascular death is a relative term; the calculated risk of CV death depends on the time interval chosen and on the patient population size. 
McMurray (European Journal of Heart Failure 2013, 15, 1062-1073, cited in IDS) compares (page 1065, right column, under Secondary objectives, also Table 4, page 1066) the effect of LCZ696 and enalapril on occurrence of CV death, which is used to calculate risk of CV death. McMurry explains (page 1067, left column, first paragraph) that a sample size of 1229 CV deaths are required to give 80% power to detect a relative risk reduction of 15% in the LCZ696 group, compared with the enalapril group (10 mg b.i.d.= daily dose 20 mg, page 1065, left column, last paragraph). A total of 8000 patients are required to accrue this number of events, assuming an annual CV death rate of 7% in the enalapril group, with a mean follow up of 34 months. Thus, McMurray implicitly teaches that the risk of cardiovascular death in the method of treatment is calculated statistically and it depends on the number of patients included in the study. 
 	Further, the claim defines the patient as one suffering from chronic heart failure […] who is administered LCZ696 or a combination of valsartan and sacubitril as individual compounds; however it is unclear whether the very same patient is administered enalapril 20 mg daily, concomitantly, or subsequently – before or/and after administration of LCZ696 or valsartan/sacubitril. Further, it is well known that the risk of cardiovascular death will depend on the time interval chosen and on the patient population size; furthermore, the efficacy of any method of treatment depends on the dose of drug administered, frequency of administration, and length of treatment, none of which is specified for LCZ696 or valsartan/sacubitril in the instant claims.
 	In the interest of compact prosecution, the examiner gives no patentable weight to the recitation “compared to that from a daily dose of 20 mg enalapril” in claims 1, 19, 20.
 	Claims 1-2, 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Further, claims 1, 19, 20 recite “a reduced ejection fraction”; claim 2 recites “an elevated plasma BNP”, which render the claims unclear. It is unclear how the elevated or reduced levels are to be measured, as the claims fail to establish a standard or threshold level. For example, the increase or decrease could be relative to another sample taken from the same subject previously, either before acquiring the disease or after acquiring the disease (chronic heart failure). Alternatively, the increase or decrease could be relative to a healthy subject, i.e., a different subject than the subject currently afflicted with chronic heart failure. Further, a change in the levels of biomarkers could indicate disease progression, disease regression, or merely a diagnosis of the condition. 
 	Appropriate clarification is required.

Claim interpretation: regarding the language of claims 1-18, 20 “reducing a risk of hospitalization for heart failure”, the examiner’s position is that the decision to provide in-patient treatment (hospitalization) is made by doctors/nurses/administrators at a medical facility. One may decide to treat the patient as an in-patient (hospitalization), or as an out-patient. However, the decision whether to treat a patient as an in-patient (hospitalization) or as an out-patient at a medical facility cannot impart patentability to a known method of treatment with a known drug- in this case treating chronic heart failure with LCZ696 or valsartan/sacubitril combination. 
No patentable weight is given to the recitation “reducing a risk of hospitalization for heart failure” in claims 1-18, 20.
For the purpose of examination, claim 20 is interpreted to be drawn to a method of treating chronic heart failure in the claimed patient population.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by or, in alternative, under AIA  35 U.S.C. 103 as obvious over McMurray et al. (European Journal of Heart Failure 2013, 15, 1062-1073, cited in IDS).
McMurray teaches (page 1065, left column, last paragraph) a method of reducing the rate of cardiovascular mortality (delaying time to first occurrence of cardiovascular (CV) death) in a patient population suffering from chronic heart failure classified as NYHA class II, III or IV (entry criteria (ii), page 1063, right column, under Patients) and reduced ejection fraction (defined as LVEF less than 40%) (entry criteria (iii), page 1063, right column, under Patients), comprising administering to each patient a therapeutically effective amount of LCZ696, which is a compound as 1:1 molar mixture of valsartan and sacubitril, and is a compound of formula (I) of the instant claims, where x is 3.
McMurray teaches (entry criteria (iv), page 1063, right column, under Patients) plasma BNP >= 150 pg/mL or NT-proBNP >= 600 pg/mL, which is consistent with an elevated plasma BNP or NT-proBNP level in the patient, as in instant claim 2. 
McMurray teaches (entry criteria (iii), page 1063, right column, under Patients) that the patient has a reduced left ventricular ejection fraction (LVEF) of <=35%, as in instant claim 3.
McMurray teaches (Table 4, line 4) that the cardiovascular mortality is sudden death, as in instant claim 4.
McMurray teaches (entry criteria (v), page 1063, right column, under Patients) that patients selected for the trial include those being treated with a stable dose of an ACE inhibitor such as enalapril, as in instant claims 5, 7.
McMurray teaches ((i), page 1064, right column, under Randomization on double-blind treatment) that ACE inhibitor enalapril was stopped a day prior to starting LCZ696, as in instant claim 6.
McMurray teaches (page 1064, right column, second paragraph) oral administration to patients of LCZ696 100 mg b.i.d., and, after 1-2 weeks, up-titrating the dose to 200 mg b.i.d., as in instant claim 11.
By teaching administration of LCZ696 at 200 mg b.i.d., McMurray teaches that LCZ696 is administered at a daily oral dose of 400 mg, taken in two intakes, as in instant claims 9, 10.
By teaching administration of LCZ696 at 200 mg, McMurray teaches that LCZ696 is administered as a pharmaceutical composition in an amount of 200 mg LCZ696 per dosage unit, as in instant claim 12. 
200 mg LCZ696 inherently contains 103 mg valsartan and 97 mg sacubitril, as in instant claims 15, 16.
McMurray compares (page 1065, right column, under Secondary objectives, also Table 4, page 1066) the effect of LCZ696 and enalapril on occurrence of CV death, which is used to calculate risk of CV death.
McMurray explains (page 1067, left column, first paragraph) that a sample size of 1229 CV deaths are required to give 80% power to detect a relative risk reduction of 15% in the LCZ696 group, compared with the enalapril group (10 mg b.i.d.= daily dose 20 mg, page 1065, left column, last paragraph). A total of 8000 patients are required to accrue this number of events, assuming an annual CV death rate of 7% in the enalapril group, with a mean follow up of 34 months. Thus, McMurray implicitly teaches that the risk of cardiovascular death in the method of treatment is calculated statistically and it depends on the number of patients included in the study. 
Administration of the same drug, LCZ696, to the same the patient population, using the same therapeutic dose, will result in the same therapeutic effect.
With regards to claims 14-16, McMurray teaches administration of LCZ696, which inherently contains valsartan and sacubitril present in a 1:1 molar ratio. Replacing LCZ696 with two capsules, one containing valsartan, the other sacubitril, in the same amounts as those present in LCZ696, to be administered in the method of treatment is well within the skill of the art.
As such, claims 1-20 are rejected as being anticipated/rendered obvious by McMurray.

Claim Rejections- 35 USC 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (US 2013/0158088, published 20 June 2013, priority from U.S. provisional application 61/376,417, filed 24 August 2010, cited in IDS) in view of Troughton et al. (The Lancet 2000, 355, 1126-1130, cited in IDS).
Albrecht (US 2013/0158088) teaches a method of treating heart failure such as, for example, heart failure with reduced ejection fraction (systolic heart failure) [0044] comprising administration to a patient in need thereof LCZ696.
Albrecht teaches administration of LCZ696 orally at 200 mg b.i.d.[0084], as in instant claims 9, 10. Albrecht teaches that LCZ is administered as a pharmaceutical composition comprising pharmaceutically acceptable carriers [0070], in an amount of 50 mg, 100 mg, 200 mg per dosage unit [0068], as in instant claim 12.
200 mg LCZ696 inherently contains 103 mg valsartan and 97 mg sacubitril, as in instant claims 15, 16.
Albrecht teaches that heart failure has an annual morbidity rate of about 20% ([0002]). Thus, Albrecht teaches the link between reducing the risk of cardiovascular mortality and treatment of heart failure in a population of patients in need thereof. Albrecht teaches [0002] that reduction in mortality and cardiovascular morbidity in heart failure patients have been achieved with ACE inhibitors.
Albrecht does not teach that the cardiovascular mortality is sudden death, as in instant claim 4.
Albrecht does not teach that the patient has LVEF of <= 35%, and an elevated plasma BNP level, as in instant claims 2, 3.
Albrecht does not teach that the patient is required to be on a stable dose of an ACE inhibitor, as in instant claim 5, that the ACE inhibitor is enalapril, as in instant claim 7, or that the patient has to stop taking the ACE inhibitor at least 24 hours prior to being administered LCZ696, as in instant claim 6.
Albrecht does not teach that LCZ696 is administered orally starting at a dose of 100 mg b.i.d. for 1-2 weeks, and is titrated afterwards to 200 mg b.i.d., as in instant claim 11.
Albrecht does not compare the effectiveness of LCZ696 with that of enalapril, and does not calculate the risk of cardiovascular death upon administration of LCZ696 vs. enalapril, as in the instant claims. 

Troughton et al. (The Lancet 2000, 355, 1126-1130) teaches treatment of heart failure guided by plasma aminoterminal brain natriuretic peptide (N-BNP) concentrations (as in instant claim 2) in patients with heart failure NYHA class II-IV and impaired systolic function LVEF < 40% (page 1126, Summary). Troughton teaches a method of reducing the rate of cardiovascular events such as death with BNP-guided treatment in such patients (under Summary). Troughton teaches (page 1126, right column, third paragraph) that brain natriuretic peptide (BNP), and particularly its aminoterminal portion N-BNP, appears to be the most powerful neurohormonal predictor of left-ventricular function and prognosis. Concentrations of BNP and N-BNP are related to left-ventricular filling pressure and wall stress. Troughton teaches that BNP concentrations accurately discriminate between decompensated heart failure and other causes of breathlessness that lead to hospital admission.
Troughton teaches (study design, page 1127, left column) treatment target was clinically compensated heart failure and N-BNP below 200 pmol/L. Troughton teaches that, for elevated plasma BNP levels (as in instant claim 2), drug treatment was intensified by maximization of ACE inhibitors up to enalapril equivalent of 20 mg twice a day, with patients being reassessed at 2-week intervals.
Troughton teaches (endpoints, page 1127) that the primary specified clinical endpoint was total cardiovascular events (cardiovascular death plus hospitalization for any cardiovascular event).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Albrecht and Troughton to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to treat a human patient suffering from chronic heart failure NYHA class II-IV and reduced ejection fraction by administering LCZ696 because Albrecht teaches a method of treating heart failure such as, for example, heart failure with reduced ejection fraction comprising administration to a patient in need thereof LCZ696. Further, the person of ordinary skill in the art would have been motivated to use cardiovascular death or sudden death as the endpoint, because Albrecht teaches the link between reducing the risk of cardiovascular mortality and treatment of heart failure, and Troughton teaches the primary specified clinical endpoint for treating heart failure is total cardiovascular events such as cardiovascular death.
Further, the person of ordinary skill in the art would have treated heart failure in patients suffering from chronic heart failure NYHA class II-IV and systolic dysfunction LVEF <40% by guiding the treatment by plasma BNP levels, because Troughton teaches a method of reducing the rate of cardiovascular events such as death with BNP-guided treatment in such patients. Thus, the person of ordinary skill in the art would have measured the plasma BNP levels in patients with chronic heart failure NYHA class II-IV and systolic dysfunction LVEF <40%, and would have maximized ACE inhibitors and other heart failure treatment in patients having elevated plasma BNP levels, with the expectation of reducing cardiovascular events including death in said patients.
Further, the person of ordinary skill in the art would have administered an ACE inhibitor such as enalapril prior to administration of LCZ696, because ACE inhibitors were known to decrease cardiovascular events such as death in patients with heart failure, as taught by both Albrecht and Troughton. Furthermore, the person of ordinary skill in the art would have assessed treatment in patients at 2-week intervals with up-titration of the dose of LCZ696, because Troughton teaches assessing the treatment targets every 2 weeks with treatment being intensified in patients not meeting treatment targets. 
With regards to claims 14-16, Albrecht teaches administration of LCZ696, which inherently contains valsartan and sacubitril present in a 1:1 molar ratio. Replacing LCZ696 with two capsules, one containing valsartan, the other sacubitril, in the same amounts as those present in LCZ696, to be administered in the method of treatment is well within the skill of the art.
Further, the person of ordinary skill in the art would have compared the efficacy of treatment with LCZ696 versus enalapril in patients suffering from chronic heart failure, and would have monitored for cardiovascular mortality/number of cardiovascular deaths in the patient population/risk of cardiovascular death, with the expectation that each of LCZ696 and enalapril is effective in reducing CV death in said patients. Determining the patient sample, the length of the study, and the number of events (CV deaths) necessary in order to establish a statistically superior result, are criteria commonly used by statisticians to interpret results from clinical trials, and cannot impart patentability to the known method of treatment.
	As such, instant claims 1-20 are rejected as prima facie obvious. 

Conclusion
Claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/
Primary Examiner, Art Unit 1627